Citation Nr: 0844754	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-34 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for resection 
of the eighth left rib as a residual of a fracture.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1961 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Jackson, Mississippi, and that office forwarded the 
appeal to the Board.

As support for his claim, the veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDING OF FACT

The residuals of the fracture of the eighth left rib do not 
include removal of one rib or resection of two or more ribs 
without regeneration.


CONCLUSION OF LAW

The criteria are not met for a compensable disability rating 
for the resection of the eighth left rib as a residual of a 
fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 
5297 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2006.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or greater 
significance, all VCAA notice sent was provided prior to the 
RO's initial unfavorable decision on the claim in 
October 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  

Also, he received additional notice regarding his increased 
rating claim in a May 2008 letter complying with the 
requirements of the recent Court decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  And of equal or even 
greater significance, after providing that additional 
Vazquez-Flores notice, the RO went back and readjudicated the 
veteran's claim in the July 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), 
VA treatment records, and arranged for a VA compensation 
examination to assess the severity of his rib fracture 
residuals.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2008).  Here, the VA compensation examination of 
the veteran's rib fracture residuals was in May 2006, with X-
rays performed in January 2007, so relatively recently.  
Consequently, another examination to evaluate the severity of 
the veteran's rib disability is not warranted because there 
is sufficient evidence, already of record, to fairly decide 
this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Analysis - Whether the Veteran is Entitled to a 
Compensable Disability Rating for Resection of the Eighth 
Left Rib as a Residual of a Fracture

The current noncompensable (0 percent) rating for this 
disability, retroactively effective from July 1, 1981, is 
under Diagnostic Code 5297 for removal of ribs.  The 
veteran's STRs show he was shot in July 1966 in his left 
shoulder, which in turn penetrated into his left chest wall, 
fracturing his eighth and ninth ribs.  The injury to his ribs 
required a resection, or partial removal, of his eighth left 
rib.  He filed a claim on December 30, 2005 for a compensable 
(i.e., higher than 0 percent) rating for this resulting 
disability.  DC 5297 is the most appropriate Diagnostic Code 
to evaluate this disability, as it is the only Diagnostic 
Code addressing any rib disability.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of Diagnostic Code should be 
upheld if supported by explanation and evidence).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since he is not appealing his initial rating assigned in a 
previous rating decision, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, December 2004 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  



Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  A 20 percent evaluation 
is warranted when two ribs have been removed.  A 30 percent 
evaluation is warranted when three or four ribs have been 
removed.  A 40 percent evaluation is warranted when five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this Diagnostic Code provide that the rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  However, rib resection will be considered as 
rib removal in thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  See Diagnostic Code 5297.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

So, in order for a higher disability rating to be assigned 
under DC 5297, there must be, at minimum, removal of one rib 
or the resection of two or more ribs without regeneration.  
The veteran contends in his November 2006 substantive appeal 
(VA Form 9) that two of his ribs were partially removed, 
entitling him to a higher 10 percent rating.  Also, during 
his September 2008 hearing he testified that the removed part 
of his eighth left rib never grew back (i.e., never 
regenerated), leaving a hole in his back underneath the skin.  
In that regard, his STRs do indicate that both his eighth and 
ninth ribs may have been resected.



Nonetheless, even assuming that two ribs were initially 
resected during service in 1966, there is no medical evidence 
on record during the period of appeal (since December 2004) 
that indicates any of his ribs were wholly removed, 
or that two or more ribs were resected, let alone without 
regeneration.  Indeed, the May 2006 VA examination report, 
supplemented by the January 2007 X-ray report and August 2007 
addendum, clarifies that the veteran's rib residuals are 
limited to partial resection of the posterior left eighth 
rib.  The examiner added that there is no current X-ray 
evidence that two ribs were resected, and he made no findings 
confirming the removal of any ribs.  

The Board also considers pain and functional loss as 
residuals of the rib fracture.  38 C.F.R. § 4.40, 4.45, 
DeLuca, 8 Vet. App. 202.  The veteran was self-employed as a 
truck driver until August 2006, after which he appears to 
have lost his truck to his ex-wife and became unemployed.  
See December 2007 VA PTSD examination.  Importantly, though, 
there is no indication he has not been able to obtain or 
maintain employment due to the residuals of his rib fracture.  

Furthermore, the May 2006 VA examination of his ribs revealed 
that his only symptoms from his ribs disability is 
intermittent sharp pains over the site where the rib was 
removed, flaring up approximately three to four times a 
month, lasting less than 30 minutes each.  He also testified 
at his personal hearing that there is some sharp pain in his 
left lower ribs.  Notably, the examiner found the rib 
condition did not cause the veteran to miss any work or 
otherwise impair any daily functional activities.  The May 
2006 examiner also found no evidence, in the area of the 
ribs, of painful motion, weakness, tenderness, edema, 
drainage, redness, or heat.  As well, the veteran does not 
require any assistive devices (e.g., cane).  So, overall, no 
additional compensation is warranted under these provisions 
because no functional loss, disability, or other 
manifestations of the service-connected fracture of the 
eighth left rib has been shown.  38 C.F.R. § 4.40, 4.45, 
DeLuca, 8 Vet. App. 202.  And although painful flare-ups have 
been demonstrated, significantly, these residuals of the in-
service rib fracture do not closely approximate the removal 
of one rib or resection of two ribs without regeneration.  
Id.  Accordingly, a compensable disability rating is not 
warranted under Diagnostic Code 5297.  

Moreover, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In this regard, the veteran indicated in his 
personal hearing testimony that pain in his ribs may limit 
the range of motion of his left shoulder.  But the May 2006 
VA examiner found, upon testing, that the veteran had full 
range of motion in his left shoulder, without any limitation 
due to pain.  Even more importantly, the veteran is already 
service connected for his left shoulder disability, and an 
increased rating for that disability was already considered 
in the October 2006 rating decision, but is not presently on 
appeal.  38 C.F.R. § 20.200.  Therefore, symptoms of pain in 
his shoulder will not be further considered here.  Id.  

The Board would also note that the same shell fragment wounds 
that caused the left shoulder and left chest wall injuries 
are also rated under other residuals.  As mentioned, the 
veteran is also service connected for a left shoulder 
disability (10 percent), as well as for a scar on his left 
chest with thoracotomy (0 percent), and for chronic 
obstructive pulmonary disease (COPD) secondary to the gunshot 
wound to the left chest (10 percent).  Therefore, each and 
every component of his current aggregate residuals of the in-
service gunshot wound has been fully reflected and adequately 
compensated in the current ratings.  Id.

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  His rib fracture residuals have never been more 
than 0-percent disabling at any time since December 30, 2004, 
one year prior to filing his current claim for a higher 
rating.  See Hart, 21 Vet. App. 505.  

Since, for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability rating for his service-connected residuals of the 
left rib fracture, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 0 percent schedular rating.  
Although he has been unemployed since August 2006, there is 
no indication that this is due in any way to his service-
connected rib fracture residuals.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).


ORDER

The claim for a compensable disability rating for the 
resection of eight left rib, as a residual of a fracture, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


